                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

HAROLD SHAWGNESSY SIMS                                                                 PLAINTIFF

v.                                    4:18CV00652 SWW

CINTHIA THAYOR, Circuit Court
Judge, et al.                                                                      DEFENDANTS

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. After a careful review of Mr. Sims’s timely objections, and a de

novo review of the record, the Court concludes that the Recommended Disposition should be, and

hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      This case is DISMISSED, WITHOUT PREJUDICE, for failure to state a claim on

which relief may be granted;

       2.      Dismissal counts as a “STRIKE,” as defined by 28 U.S.C. § 1915(g); and

       3.      The Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 29th day of October, 2018.


                                                      /s/Susan Webber Wright
                                                      UNITED STATES DISTRICT JUDGE




                                                   
 
